*332MEMORANDUM **
Martin Gonzalez-Robles appeals from the 87-month sentence imposed following his guilty-plea conviction for possession of methamphetamine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Gonzalez-Robles contends that the district court improperly determined that he was ineligible for “safety valve” relief pursuant to 18 U.S.C. § 3553(f) and U.S.S.G. § 5C1.2, and failed adequately to explain that determination. For those reasons, he also contends that his sentence is unreasonable. The district court did not clearly err in finding that Gonzalez-Robles did not truthfully provide all relevant information concerning the conduct for which he was sentenced. See United States v. Ajugwo, 82 F.3d 925, 929-30 (9th Cir.1996); 18 U.S.C. § 3553(f)(5).
The district court did not err in explaining that determination. See Rita v. United States, 551 U.S. 338, 358-60, 127 S.Ct. 2456, 168 L.Ed.2d 203 (2007).
Further, the district court’s sentence determination was not unreasonable. See id.
The Government’s motion to supplement the record is granted.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.